Citation Nr: 0331468	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  94-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for excision of the 
semilunar cartilage of the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active military service from April 1953 
to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision denied a rating in excess 
of 10 percent for postoperative residuals of excision of 
semi-lunar cartilage.

The record shows that a Board decision of October 8, 1999 
denied a rating in excess of 10 percent for postoperative 
residuals of excision of a semi-lunar cartilage, right knee, 
while granting a separate rating of 10 percent for traumatic 
arthritis of the right knee.  

The veteran subsequently filed a Motion for Reconsideration 
of the Board's denial of a rating in excess of 10 percent for 
postoperative residuals of excision of a semi-lunar 
cartilage, right knee, and submitted additional evidence.  
The Board determined that there was no obvious error in the 
Board decision of October 8, 1999, and the motion for 
reconsideration was denied.  The veteran's claim for a rating 
in excess of 10 percent for postoperative residuals of 
excision of a semi-lunar cartilage, right knee, was 
subsequently reopened based upon additional evidence and 
argument he had submitted to the Board.  That claim was 
denied by a rating decision in March 2000, giving rise to the 
instant appeal.

This matter was previously before the Board and denied in a 
June 2001 decision.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated May 2003, the Court vacated the Board's 
decision, and remanded the matter to the Board for actions 
consistent with the parties' Joint Motions for Remand and to 
Stay Proceedings (Joint Motion).  

The Court remanded to the Board, because it failed to 
sufficiently articulate its reasons and bases for the 
findings that the appellant was properly notified of the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).


REMAND

The veteran contends that his service connected right knee 
disability is more severe than contemplated by the assigned 
10 percent evaluation.  The record shows that the veteran has 
not had a VA examination to ascertain the severity of his 
right knee disability since September 1998.  Under these 
circumstances, the veteran is entitled to a VA examination.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of his right knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

A.  Does the veteran have 
impairment of the right knee with 
recurrent subluxation or lateral 
instability that is moderate or 
severe?

B.  Does the veteran have right 
leg extension limited to 15 
degrees?

C.  Does the veteran have right 
leg extension limited to 20 
degrees?

D.  Does the veteran have right 
leg extension limited to 30 
degrees?

E.  Does the veteran have right 
leg extension limited to 45 
degrees?

F.  Does the veteran have right 
cartilage semilunar, dislocated, 
with frequent episodes of 
"locking," pain, and effusion 
into the joint?

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the veteran's claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




